Name: 89/602/EEC: Commission Decision of 20 November 1989 amending Decision 89/53/EEC authorizing methods for grading pig carcases in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  animal product;  Europe
 Date Published: 1989-11-28

 Avis juridique important|31989D060289/602/EEC: Commission Decision of 20 November 1989 amending Decision 89/53/EEC authorizing methods for grading pig carcases in Italy (Only the Italian text is authentic) Official Journal L 347 , 28/11/1989 P. 0033 - 0035*****COMMISSION DECISION of 20 November 1989 amending Decision 89/53/EEC authorizing methods for grading pig carcases in Italy (Only the Italian text is authentic) (89/602/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Commission Decision 89/53/EEC (5) authorizes three methods for grading pig carcases in Italy; whereas the practical application of those methods has shown that slight differences in the operating distances of the probes laid down for the apparatus termed 'Fat-O-Meater' ('FOM') impede the introduction of such apparatus in slaughterhouses although the measurements obtained using such probes are practically identical; whereas, in addition, the diameter of the 'FOM' probes is 6 mm and not 7 mm as indicated in Decision 89/53/EEC; whereas, with a view to the early introduction of the new measures for grading pig carcases in Italy, provision should be made for a single identical probe for use with the apparatus termed 'FOM'; Whereas at the same time two coefficients in the equation formulae for apparatus termed 'FOM' and 'DEST' for carcases between 120 and 180 kilograms, which were correctly submitted to the Commission but incorrectly stated in the Decision, should be corrected; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/53/EEC is hereby replaced by the Annex hereto. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 20, 25. 1. 1989, p. 35. ANNEX 'ANNEX Methods for grading pig carcases in Italy PART 1 Fat-O-Meater (FOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed ''Fat-O-Meater" (''FOM"). 2. The apparatus shall be equipped with a probe of 6 mm diameter containing a photodiode of the Siemens SFH 950 type and a photodetector (type SFH 960), having an operating distance of between 5 and 115 mm. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: (a) carcases weighing between 60 and 120 kg y = 67,11 - 0,492 x1 - 0,539 x2 + 0,0726 x3 + 0,00838 x4 (b) carcases weighing between 120,1 and 180 kg y = 67,18 - 0,528 x1 - 0,559 x2 + 0,123 x3 + 0,00829 x4 where 1.2 // y = // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase at the level placed between the third and fourth lumbar vertebrae, // x2 = // the thickness of the back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth last ribs, // x3 = // the thickness of the longissimus dorsi muscle between the third and fourth last ribs, in millimetres, measured at the same time and in the same place as x2, 1.2.3.4.5 // x4 = // ( // x1 + x2 2 // ) // 2 PART 2 Destron PG 100 (DEST) 1. Grading of pig carcases shall be carried out by means of the apparatus termed ''Destron PG 100'' (''DEST"). 2. The apparatus shall be equipped with a probe of 7 mm diameter containing a photodiode (type Texas SL 2018) and a photodetector (type Texas LS 608 D), having an operating distance of between 0 and 120 mm. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: (a) carcases weighing between 60 and 120 kg y = 70,24 - 0,433 x1 - 0,795 x2 + 0,0413 x3 + 0,0126 x4 (b) carcases weighing between 120,1 and 180 kg y = 67,12 - 0,440 x1 - 0,512 x2 + 0,0693 x3 + 0,00672 x4 where 1.2 // y = // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase at the level placed between the third and fourth lumbar vertebrae, // x2 = // the thickness of the back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth last ribs, // x3 = // the thickness of the longissimus dorsi muscle between the third and fourth last ribs in millimetres, measured at the same time and in the same place as x2, 1.2.3.4.5 // x4 = // ( // x1 + x2 2 // ) // 2 PART 3 Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed ''Intrascope (Optical Probe)". 2. The apparatus shall be equipped with a hexaganol shaped probe of a maximum width of 12 mm (and of 19 mm at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres and having an operating distance of between 8 and 50 mm. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: (a) carcases weighing between 60 and 120 kg y = 68,14 - 0,517 x1 - 0,425 x2 + 0,00831 x3 (b) carcases weighing between 120,1 and 180 kg y = 72,82 - 0,573 x1 - 0,464 x2 + 0,00758 x3 where 1.2 // y = // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth last ribs, // x2 = // the thickness of back fat (including rind) in millimetres, measured at the level of the gluteus medius muscle, 1.2.3.4.5 // x3 = // ( // x1 + x2 2 // ) // 2'